Citation Nr: 1606714	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-28 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from June 1964 to October 1971.  He was awarded the Purple Heart Medal in addition to the Vietnam Campaign Medal and other decorations.  He died in December 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On the August 2009 VA Form 9, the appellant requested a Travel Board hearing.  In August 2012, the appellant requested a video hearing instead of a Travel Board hearing.  A video hearing was scheduled; however, in September 2012, the appellant requested to cancel the video hearing. 

The issue of service connection for esophageal cancer on an accrued benefits basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's October 2007 VA Form 21-526 and appellant's January 2008 VA Form 21-534.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

In November 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development was accomplished and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268(1998).
 

FINDINGS OF FACT

1.  The Veteran died in December 2007 of esophageal cancer.  

2.  At the time of his death, the Veteran was not service connected for any disability.  

3.  The Veteran's esophageal cancer neither began during nor was otherwise caused by his military service, to include as a result of his presumed herbicide exposure during his service in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2008.  Additionally, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, and requested to schedule such, but then withdrew her request.

A VA opinion (the reports of which have been associated with the claims file) has also been provided, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of any of the opinions conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Merits 

The appellant filed a claim for the Veteran's cause of death in January 2008, which was denied in a June 2008 rating decision on the basis that the disability that caused the Veteran's death neither occurred in active service nor was otherwise caused by active service, and the appellant has perfected an appeal as to this issue.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The appellant contends that the Veteran's herbicide exposure during service is what caused his esophageal cancer, ultimately resulting in his death.  

At the time of the Veteran's death, service connection was not in effect for his esophageal cancer; in fact, the Veteran was not service connected for any disability.  Therefore, it follows, that there is no competent evidence showing a causal connection, or showing a service-connected disability caused or was a material factor in the production of the Veteran's death.  

The Board notes that the Veteran's personnel records indicate service in the Republic of Vietnam.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain diseases and disorders: however, esophageal cancer is not listed among the diseases associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although the appellant contends that the Veteran's service caused his death by causing his esophageal cancer, the competent and probative evidence of record is absent of any findings that the Veteran's esophageal cancer was caused by his service.  

A November 2013 Board remand requested private medical records containing the Veteran's diagnosis of esophageal cancer, in addition to his treatment for such and his treatment prior to his diagnosis.  It also requested a VA opinion with regard to whether the Veteran's cancer was caused by his service.  A VA opinion was issued in December 2013; in that opinion, after reviewing the Veteran's medical history and claims file, the examiner found that the Veteran's condition was less likely than not incurred in or caused by any in-service event or his claimed in-service Agent Orange exposure.  

The examiner provided a detailed rationale, including statements about how the Veteran was diagnosed with carcinoma of the distal esophagus which was metastatic to the lymph nodes and solid organs, including possible pulmonary metastases.  According to the Veteran's reported biopsy, the Veteran's cancer of the esophagus was infiltrating and poorly differentiated.  The examiner reported that because the Veteran's carcinoma was poorly differentiated, this is why it was not identified as adenocarcinoma or squamous cell carcinoma.  Additionally, the examiner pointed to habits which increased the risk of esophageal cancer, including tobacco use, alcohol consumption, nutritional deficiencies, medications, infections and other factors.  The Board notes that the Veteran's previous treatment records indicate that, although he was a non-smoker at the time of his cancer diagnosis, he did smoke during his lifetime.  See August 2007 medical record noting "examination-smoker."  The examiner noted that the Veteran had several risk factors for esophageal cancer.

Regarding the Veteran's exposure to Agent Orange in Vietnam, the examiner cited the article Veterans and Agent Orange: Update 2010/2011, stating: "there is inadequate or insufficient evidence to determine whether there is any association between exposure to the chemicals of interest and esophageal cancer."  The examiner also noted that it is unlikely that that another medical professional would find that the Veteran's cancer was metastatic as opposed to primary, as the nature of the cancer indicated that it's etiology was in the esophagus and it then metastasized to the lungs, lymph nodes and possibly other solid organs.  

The Board finds the available VA opinion is found to be thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, including medical treatise evidence.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Moreover, the VA opinion was adequate as it addressed whether the Veteran's cancer was as likely as not caused by his service, while addressing other potential risk factors for esophageal cancer.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, the Board finds the evidence against the Veteran's service causing his esophageal cancer is persuasive.  

The Board further notes that it has obtained 2007 private treatment records from Drs. Moore, Vigna and Lups, indicating that the Veteran had esophageal cancer which metastasized into the lymph nodes and a plan of chemotherapy for such.  The Board acknowledges these records, but takes note that they do not outwardly suggest that the Veteran's cancer had metastasized to his esophagus, as opposed to being primary in nature.  The Veteran's doctors also did not provide any suggestion that herbicide exposure may have caused him to develop esophageal cancer.

Also of note, VA has entered into an agreement with the National Academy of Sciences (NAS) to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

In the most recent update, published in 2012, NAS determined that there was inadequate or insufficient evidence to determine an association between esophageal cancer and herbicide exposure, noting that the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  

The Board has also considered the appellant's statements asserting a nexus between the Veteran's cancer and service, and notes that with regard to lay evidence of a relationship between a veteran's diagnosis of certain disabilities and their service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To this end, the appellant is competent to report symptoms that the Veteran experienced, and which she observed.  However, as a lay person, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant may disagree with the conclusion that the Veteran's cancer was not caused by his military service, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's esophageal cancer.

Here, the VA medical opinion of record provide concise medical explanations with a discussion of medical treatise evidence on the question of etiology. 

As described, the preponderance of the evidence is against the finding of service connection for cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


